                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                   )
                                              )
               Plaintiff,                     )
                                              )
  v.                                          )      No.:   3:19-CR-73-TAV-HBG
                                              )
  WANDA HAYES and                             )
  PATRICK CARNEY,                             )
                                              )
               Defendants.                    )

                       MEMORANDUM OPINION AND ORDER

        Tennessee Trooper William Connors stopped defendants for speeding, but

  seventeen (17) minutes into the stop, his drug dog alerted to the presence of drugs in

  defendants’ car. Defendants, who were subsequently charged with conspiracy to distribute

  methamphetamine [Doc. 1], filed a motion to suppress all evidence seized and statements

  made during the stop [Doc. 27]. Defendants argue Trooper Connors initiated the stop and

  unreasonably prolonged it in violation of their Fourth Amendment rights, a theory the

  government contests [Doc. 28]. This Court referred the motion to suppress to United States

  Magistrate Judge H. Bruce Guyton, whose Report and Recommendation (the R&R)

  recommending suppression [Doc. 35] is now before the Court. The Court agrees with

  Judge Guyton’s conclusion that the initial stop violated defendants’ Fourth Amendment

  rights and will therefore accept his recommendation to GRANT the motion to suppress.

  I.    Background

        The Court presumes familiarity with the R&R in this case, and it notes that the

  government stated the magistrate judge’s summary of the evidence was “largely accurate,



Case 3:19-cr-00073-TAV-HBG Document 40 Filed 04/21/20 Page 1 of 20 PageID #: 402
  with minor exceptions” [Doc. 36 p. 2 (stating as an example that the R&R “revers[ed] the

  lanes in which the trooper and defendants were traveling, respectively.”)]. Defendants did

  not object to the magistrate judge’s factual summary [Doc. 38 p. 1–2]. Thus, for purposes

  of background, the Court incorporates the findings of fact articulated in the R&R, which

  were based upon the testimony and exhibits introduced at the suppression hearing,

  highlighting the following findings in particular:

                 On the early morning of January 23, 2019, Trooper William Connors
         of the Tennessee Highway Patrol was on duty and parked in the median of I-
         40 near mile marker 409, watching the three eastbound lanes. Trooper
         Connors saw a black Nissan Versa crest the hill in the middle lane, followed
         by a tractor-trailer. At the point at which Trooper Connors’s patrol car would
         have been in view, the Versa moved into the right lane and was passed by
         the tractor-trailer, so that the tractor-trailer was between it and the patrol car.
         Trooper Connors activated his in-car camera, entered the left lane of I-40
         eastbound, accelerated to over 100 miles per hour, and passed four other
         vehicles, before the Versa came into view.
                 Trooper Connors caught up to the Versa approximately one minute
         after entering the road and while he was traveling at 77 miles per hour. Seven
         seconds later, Trooper Connors slowed to 70 miles per hour and traveled at
         that speed for six seconds in the left lane, while the Versa was in the right
         lane and no other vehicles were between them. At that point, Trooper
         Connors stated aloud “70 in a 65 zone on this black vehicle” in order to
         document his estimate of the Versa’s speed on his in-car camera. As Trooper
         Connors, crossed from the left to the middle lane and from the middle lane
         to the right lane, the distance between his patrol car and the Versa narrowed,
         both horizontally and vertically. One minute and forty-three seconds after
         pulling onto I-40, Trooper Connors was traveling directly behind the Versa
         in the right lane. When he first pulled behind the Versa, Trooper Connors
         was going 71 miles per hour and continuing to gain on the Versa. Five
         seconds later, Trooper Connors activated his blue lights to stop the Versa. At
         that point, Trooper Connors was traveling at 67 miles per hour.
                 At approximately 6:00 a.m., the Versa stopped on the shoulder of I-
         40 at mile marker 412. The driver left the right turn signal activated, even
         after the car stopped. As he pulled to a stop behind the Versa, Trooper
         Connors radioed the car’s license plate to the dispatcher. Trooper Connors
         walked to the passenger’s side of the Versa and saw Defendant Carney in the

                                                 2



Case 3:19-cr-00073-TAV-HBG Document 40 Filed 04/21/20 Page 2 of 20 PageID #: 403
        driver’s seat looking through his wallet and Defendant Hayes in the
        passenger’s seat looking through the glove compartment. Trooper Connors
        tapped on the passenger side window, which one of the Defendants rolled
        down, and asked for a driver’s license and registration. Carney handed
        Trooper Connors his driver’s license. Then, Trooper Connors asked Carney
        to bring the registration and join him at the back of the Versa. When Carney
        joined him behind the Versa, Trooper Connors asked if he had any weapons
        on him. Carney said, “No,” extending his arms out to his sides. Trooper
        Connors then told Carney to join him in his patrol car. Approximately one
        minute and forty seconds after stopping the Versa, when Trooper Connors
        and Carney were both seated in the front of the patrol car, Trooper Connors
        told Carney that he stopped him for going 70 miles per hour in a 65 zone but
        that he was not going to write a citation for the traffic violation.
                Trooper Connors confirmed Carney’s name on the driver’s license,
        asked who was in the car with him, and asked how he knew her. Carney
        identified his passenger as Wanda Hayes and said that she was his girlfriend.
        Trooper Connors asked where the couple was coming from, to which Carney
        responded Hayes’s daughter’s house. Trooper Connors asked where the
        daughter’s house was located, and Carney replied, “Atlanta.” Trooper
        Connors asked where in Atlanta Hayes’s daughter lived, and Carney said he
        was not sure, because it was the first time he had been there. Trooper Connors
        asked where the couple stayed, while there, and Carney responded that they
        stayed with Hayes’s daughter. As Trooper Connors asked this series of
        questions, Carney looked through some paperwork, while Trooper Connors
        keyed information into his in-car computer.
                At two minutes and fifty seconds into the stop, Trooper Connors asked
        if Carney was on probation or parole, which Carney denied, and whether he
        had ever been arrested. Carney said he had been arrested. Trooper Connors
        explained that when he performed a check of Carney’s history, it would show
        Carney’s arrests. Carney said he was arrested when he was younger.
                Trooper Connors asked what time the couple left Atlanta. Carney
        responded that they left around 3:00 or 3:30 a.m. Trooper Connors asked
        why they left so early, and Carney replied they were avoiding the traffic.
        Trooper Connors asked how long Carney had known Hayes, and Carney said,
        “A couple of years.” Trooper Connors asked whether Carney and Hayes
        lived together or separately, to which Carney responded that they lived
        separately. Trooper Connors confirmed that Carney said that they were at
        Hayes’s daughter’s house and asked how long they were there. Carney said
        they were there a couple of days. Trooper Connors continued to enter
        information into his in-car computer and again confirmed that Carney was
        not currently on probation or parole.


                                              3



Case 3:19-cr-00073-TAV-HBG Document 40 Filed 04/21/20 Page 3 of 20 PageID #: 404
               Approximately four minutes after stopping the Versa, Trooper
        Connors asked why Carney and his passenger had gone to visit Hayes’s
        daughter, and Carney replied that Hayes wanted to see her daughter and
        granddaughter. Trooper Connors asked if Hayes was on probation or parole,
        to which Carney said, “No.” Trooper Connors asked, “Does she live in an
        apartment or house down there?” to which Carney responded that both Hayes
        and her daughter have a house in Atlanta. Trooper Connors asked if the house
        was within the Atlanta city limits, but Carney did not know. Trooper Connors
        asked if the couple did anything fun while in Atlanta, to which Carney
        responded, “No, not really. Just hung out.” Trooper Connors asked if Hayes
        was originally from Georgia, and Carney said she was from the Piney Rock
        area of Virginia.
               At five minutes and thirty seconds after stopping the Versa, Trooper
        Connors confirmed Carney’s address and birthday. Trooper Connors then
        informed Carney that there was a lot of criminal activity on the interstate and
        asked if there were any large sums of currency over $10,000, marijuana,
        cocaine, heroin, methamphetamine, or guns in the car. Carney replied “no”
        to each of these questions and said that he had a pocketknife. Five minutes
        and twenty seconds after entering the patrol car, Trooper Connors confirmed
        that the Versa was registered to Hayes, and Carney handed him the
        registration. Trooper Connors remarked that the registration states that the
        Versa is blue, but the car is black. He asked Carney whether the Versa is dark
        blue or black. Trooper Connors said the Versa looked black to him but the
        registration stated it was blue and suggested that maybe someone at the
        Department of Motor Vehicles entered the color incorrectly. Carney said the
        Versa appeared to be more black than blue to him. Trooper Connors asked if
        the couple had luggage in the car. Carney responded that they had a couple
        of bags in the trunk and that they had purchased a chicken coop, which was
        on the back seat. Carney confirmed that Hayes lives in Abingdon. . . .
               ....
               While waiting for the dispatcher’s response, Trooper Connors asked
        Carney to stand outside again and removed his drug detection dog Laky from
        his patrol car. At fifteen minutes after stopping the Versa, Trooper Connors
        lead Laky around the Versa for a “free-air sniff.” Laky did not alert on the
        Versa when they walked around it clockwise. Trooper Connors then led Laky
        around the car counterclockwise, and Laky alerted by sitting by the rear,
        passenger’s side tire. Trooper Connors presented the area to Laky again, and
        Laky alerted on the same spot. Approximately seventeen minutes elapsed
        from the time that Trooper Connors stopped the Versa to Laky’s alert. One
        or two minutes after the dog sniff, the dispatcher radioed Trooper Connors
        with information from the warrant check.

  [Doc. 35 p. 16–22].
                                              4



Case 3:19-cr-00073-TAV-HBG Document 40 Filed 04/21/20 Page 4 of 20 PageID #: 405
          Based on his factual findings, the magistrate judge concluded that the initial stop

  was unconstitutional because Trooper Connors lacked probable cause to believe the Versa

  was speeding and lacked reasonable suspicion to believe the Versa’s occupants were

  engaged in criminal activity [Id. at 24–27]. Thus, the magistrate judge recommended the

  suppression of both defendants’ statements and the evidence seized from the Versa [Id. at

  28, 37]. Moreover, the magistrate judge found that even if the initial stop was justified,

  Trooper Clark unreasonably prolonged the stop because he should have concluded the

  seventeen-minute traffic stop within five (5) to six (6) minutes, and he did not develop

  independent reasonable suspicion to extend the stop within that period [Id. at 30–34]. As

  a result, the magistrate judge recommended that the evidence from the search of the Versa

  be suppressed [Id. at 37].     The magistrate judge also found that Trooper Connor’s

  questioning of defendants was custodial and that his failure to provide Miranda warnings

  when he placed defendant Carney in his car provides an additional basis to suppress

  defendants’ statements [Doc. 35 p. 41]. Finally, the magistrate judge found that the drug

  dog was properly trained and reliable [Doc. 35 p. 41–44].

          The government objects to the magistrate judge’s conclusions that Trooper Connors

  stopped defendants’ car without probable cause, that Trooper Connors prolonged the stop

  unreasonably, and that the trooper’s questioning of defendants was custodial [Doc. 36 p.

  1–2].    The government also asserts, for the first time, that even if the stop was

  unconstitutional, Trooper Clark acted in good faith, so the exclusionary rule should not




                                               5



Case 3:19-cr-00073-TAV-HBG Document 40 Filed 04/21/20 Page 5 of 20 PageID #: 406
  apply [Doc. 36 p. 8–9]. Defendants have responded in opposition to the government’s

  objections [Doc. 38].

  II.    Standard of Review

         A court must conduct a de novo review of those portions of a magistrate judge’s

  report and recommendation to which a party objects unless the objections are frivolous,

  conclusive, or general. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3); Smith v. Detroit

  Fed’n of Teachers, Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987); Mira v. Marshall, 806

  F.2d 636, 637 (6th Cir. 1986). “Objections disputing the correctness of the magistrate’s

  recommendation, but failing to specify the findings believed to be in error are too general

  and therefore insufficient.” Stamtec, Inc. v. Anson, 296 F. App’x 516, 519 (6th Cir. 2008)

  (citing Spencer v. Bouchard, 449 F.3d 721, 725 (6th Cir. 2006)). The Court “may accept,

  reject, or modify, in whole or in part, the findings or recommendations” made by the

  magistrate judge. 28 U.S.C. § 636(b)(1).

  III.   Analysis

         The Court has reviewed the R&R and the record in this case and agrees with the

  conclusion of the magistrate judge that the initial stop was unconstitutional. The Court

  therefore believes it unnecessary to address the government’s objections to the magistrate

  judge’s determinations regarding the prolongation of the stop or the Miranda warnings, but

  it will briefly discuss its finding that Trooper Connors unreasonably prolonged the stop.

  Additionally, the Court will exercise its discretion not to consider the government’s




                                               6



Case 3:19-cr-00073-TAV-HBG Document 40 Filed 04/21/20 Page 6 of 20 PageID #: 407
  argument that the exclusionary rule should not apply in this case because the government

  failed to raise it before the magistrate judge.

         A.      Whether the Initial Stop Violated the Fourth Amendment

         The magistrate judge found no probable cause for a stop for two reasons: (1) because

  Trooper Connors did not pace the car for a sufficient distance to give him probable cause

  to believe the Versa was speeding, and (2) because Judge Guyton found Trooper Connor’s

  claim that he confirmed the Versa was speeding with his radar not to be credible [Doc. 35

  p. 24–26]. The government does not appear to object to the first basis [Doc. 36 p. 10

  (admitting Trooper Collins did not complete a “true pace” of defendants’ vehicle)]1; rather,

  it objects specifically to the magistrate judge’s credibility determination by arguing that he

  “erred as a matter of law by presuming that the absence of corroboration, standing alone,

  amounts to contradiction” and he “erred as a matter of fact by finding that Trooper

  Connors’s testimony was contradicted and that Trooper Connors stopped defendants’

  vehicle without probable cause that it was speeding” [Doc. 36 p. 5]. The Court agrees with

  the magistrate judge’s finding that Trooper Connors lacked probable cause or reasonable

  suspicion for the stop and will therefore accept Judge Guyton’s suppression

  recommendation.

         Stopping a vehicle and detaining its occupants “amounts to a seizure under the

  Fourth Amendment.” United States v. Freeman, 209 F.3d 464, 466 (6th Cir. 2000). An



         1
            On cross-examination, Trooper Connors admitted that he did not conduct “a true pace”
  because it requires two-tenths of a mile, and Trooper Connors did not pace the Versa for that distance
  [Suppression Hearing Transcript (“Tr.”), Doc. 32 p. 76].
                                                    7



Case 3:19-cr-00073-TAV-HBG Document 40 Filed 04/21/20 Page 7 of 20 PageID #: 408
  officer who stops a car for a completed traffic violation must have probable cause to believe

  a violation has occurred. United States v. Jeffries, 475 F. App’x 471, 477 (6th Cir. 2012).

  “Probable cause is a reasonable ground for belief supported by less than prima facie proof

  but more than mere suspicion.” United States v. Blair, 524 F.3d 740, 748 (6th Cir. 2008)

  (citing United States v. Jackson, 470 F.3d 299, 306 (6th Cir. 2006)). “[I]n determining if

  [a] traffic stop violates the Fourth Amendment,” a court must inquire “whether the officer

  ‘had an objectively verifiable reason’ for pulling over Defendant’s [vehicle] in light of the

  facts and circumstances known to the officer at the time of the stop.” United States v. Huff,

  630 F. App’x 471, 496 (6th Cir. 2015) (quoting United States v. Tullock, 578 F. App’x 510,

  513 (6th Cir. 2014)); see also United States v. Ferguson, 8 F.3d 385, 391 (6th Cir. 1993)

  (noting the probable cause determination is “fact-dependent and will turn on what the

  officer knew at the time he made the stop”); Wesley v. Campbell, 779 F.3d 421, 429 (6th

  Cir. 2015) (an officer must have facts and circumstances within her knowledge “of which

  [she] had reasonably trustworthy information . . . sufficient to warrant a prudent man in

  believing that the [plaintiff] had committed or was committing an offense” (citing Beck v.

  State of Ohio, 379 U.S. 89, 91 (1964)).

         The magistrate judge did not err in finding that the evidence before the Court

  rendered Trooper Connors’s testimony as to confirming the speed with radar less than

  credible and that, as a result, the probable cause standard was not satisfied. Trooper

  Connors testified that he initially paced the Versa and then used his radar to confirm the

  Versa was speeding [Suppression Hearing Transcript (“Tr.”), Doc. 32 p. 24–25, 73]; see


                                               8



Case 3:19-cr-00073-TAV-HBG Document 40 Filed 04/21/20 Page 8 of 20 PageID #: 409
  also Government’s Post-Hearing Brief, Doc. 34 p. 2 (“Trooper Connors confirmed his car’s

  moving radar was properly calibrated and the radar confirmed the defendants were

  traveling 70 mph in a 65 mph zone” (citing Tr. p. 26))]. However, as the magistrate judge

  noted, Trooper Connors did not state that he confirmed the speed with radar in his report,

  either by checking the box labeled “radar” or by noting he used radar in the report’s

  narrative section [Ex. 3].2 He did not state that he checked the speed with radar in his

  personal notes, where he recorded every stop he made and the justification [Tr. p. 73–74].

  He also did not state orally that he used radar or that his radar demonstrated defendants

  were speeding, even though he did note orally that the Versa was going seventy (70) mph

  in a sixty-five (65) mph zone [Id. at 26]; as the magistrate judge reasoned [Doc. 35 p. 25],

  Trooper Connors cannot have made the latter statement after using his radar because at that

  point, he had not yet moved behind the Versa, which is when the radar would have been

  able to read the vehicle’s speed [Tr. p. 26–27].

          Moreover, Trooper Connors testified that “as soon as [he got] behind” the Versa,

  “they immediately let off . . . their brake or . . . the gas” [Id. at 27]. He stated originally

  that he based this observation on the tractor trailer in front of the Versa “start[ing] to create

  distance from [them]” and then, after this statement drew an objection, said he was “going

  off the radar speed” [Id. at 27, 68]. Later, he explained that “their vehicle speed slows


          2
             Trooper Connors explained that the report only has one drop-down box for the method used
  to determine the speed of a car, and Trooper Connors stated that he always selects whatever method
  he used first [Doc. 32 p. 25]. Yet, neither the report’s narrative section, nor his personal notes contained
  such a restriction, so it would be reasonable to expect Trooper Connors to note his use of radar, a more
  reliable means of measuring speed than pacing, to confirm the Versa was speeding in the report’s
  narrative section or his personal notes.
                                                        9



Case 3:19-cr-00073-TAV-HBG Document 40 Filed 04/21/20 Page 9 of 20 PageID #: 410
  because my vehicle speed obviously has to slow because they’re slowing down, which you

  can see, which is documented on the left side of the screen there” [Id. at 30]. Trooper

  Connors also testified that he initiated the traffic stop immediately after the Versa slowed

  down [Id. at 27].

         The Court’s viewing of the front-facing dashboard camera video confirmed that

  Trooper Connors paced the vehicle for less than ten (10) seconds at a constant speed of

  seventy (70) mph [Ex. 1]. Then Trooper Connors began moving from the far left to the far

  right lane of the three-lane highway [Id.]. As he did so, his speed changed from seventy

  (70) mph to seventy-one (71) mph to seventy-two (72) mph to seventy-one (71) mph, and

  he gained on the Versa as he moved [Id.]. After he pulled behind it, he continued to gain

  on the Versa for about five (5) seconds as he decelerated from seventy-one (71) mph to

  sixty-eight (68) mph before turning on his lights, and his speed continued to drop so that

  he was going sixty-five (65) mph when the Versa’s brake lights came on [Id.]. Notably,

  the tractor trailer did not appear to pull away from the Versa until one (1) to two (2) seconds

  after the Versa’s brake lights came on [Id.].

         Certainly, this evidence does not corroborate Trooper Connors’s testimony, and it

  makes clear that the magistrate judge’s conclusion rested on more than “the absence of

  corroboration, standing alone” [Doc. 35 p. 25]. Rather, “the other evidence before the

  Court” [Id.] supports an inference contradicting the claim that “the radar confirmed the

  defendants were traveling 70 mph in a 65 mph zone” [Doc. 34 p. 2]. Trooper Connors

  failed to do a “true pace,” which suggests he was acting quickly, if not hastily. He gained


                                                  10



Case 3:19-cr-00073-TAV-HBG Document 40 Filed 04/21/20 Page 10 of 20 PageID #: 411
  on the Versa as he crossed the highway, maintaining a speed just over seventy (70) mph,

  and he continued to gain on the Versa after he pulled behind it, even though his speed

  dropped to sixty-eight (68) mph before he turned on his lights. This indicates that if the

  Versa was traveling at seventy (70) mph when Trooper Connors did his incomplete pace,

  it decelerated as Trooper Connors crossed the highway and was going slower than seventy

  (70) mph when he pulled behind.

         The Court also notes Trooper Connors was behind the Versa for only five (5)

  seconds before turning on his lights, he initiated the stop without stating that the radar

  indicated the Versa was speeding, and his speed dropped to sixty-five (65) mph—the speed

  limit—before the Versa put on its brakes. In combination, these facts support the inference

  that Trooper Connors was acting too quickly and the Versa was traveling too slowly for

  him to confirm it was speeding with his radar.

         Finally, although Trooper Connors said the Versa “immediately” decelerated after

  he moved behind it, the tractor trailer did not pull away from the Versa as he asserted until

  one (1) to two (2) seconds after the Versa put on its brakes. At that time, Trooper Connor’s

  speed was dropping from sixty-five (65) mph to fifty-five (55) mph as the Versa slowed

  and pulled over [Tr. p. 26–27]. The Versa’s relatively constant following distance from

  the tractor trailer between the time Trooper Connors pulled behind it and the time the Versa

  braked suggests that the Versa did not significantly decelerate immediately after Trooper

  Connors moved behind it; instead, the evidence indicates the Versa and the tractor trailer




                                               11



Case 3:19-cr-00073-TAV-HBG Document 40 Filed 04/21/20 Page 11 of 20 PageID #: 412
  were both traveling slower than seventy (70) mph and probably about sixty-five (65) mph

  when Trooper Connors pulled behind the Versa.3

         This evidence, especially considering Trooper Connors only recorded pacing as the

  stop’s basis, indicates that Trooper Connors did not confirm the Versa was traveling at

  seventy (70) mph with his radar. If the Versa was traveling at seventy (70) mph when

  Trooper Connors incompletely paced it, the Versa apparently decelerated as Trooper

  Connors moved across the highway so that it was traveling below seventy (70) mph, likely

  at the speed limit, when he got behind it.4 As a result, if he then used his radar, the radar

  would not have shown the Versa was traveling at seventy (70) mph. Additionally, the

  inconsistency between Trooper Connors’s testimony regarding the tractor trailer and the

  video evidence tends to undermine his credibility. Thus, the magistrate judge did not err

  as a matter of law or fact by stating that Trooper Connors’s claim was “contradicted by the

  other evidence before the Court” [Doc. 35 p. 25].5


         3
             Slowing to the speed limit is consistent with the habits of drivers with a police car in the
  rearview mirror, and defendant Carney and the tractor trailer driver likely noticed Trooper Connors’s
  patrol car before he crossed the highway.
          4
             The Court disagrees with Trooper Connors’s reasoning that the fact that he slowed down
  after pulling behind the Versa demonstrates the Versa was slowing [Doc. 32 p. 30]; rather, the fact of
  his gaining on the Versa as he crossed the highway reveals that would have had to slow down regardless
  because he was going faster than the Versa before he entered its lane. The fact that he continued to
  gain on the Versa after moving behind it, even though he was decelerating from seventy-one (71),
  supports this conclusion.
          5.
              Moreover, the Court notes that our judicial system traditionally defers to the credibility
  determinations of the fact-finder who is “best equipped to make those determinations.” United States
  v. Caldwell, No. 1:13-cr-128, 2015 WL 179583 (E.D. Tenn. Jan. 14, 2015) (quoting Anderson v. City
  of Bessemer City, N.C., 470 U.S. 564, 565 (1985)) (applying principle to magistrate judge’s credibility
  conclusions during suppression hearing); see also United States v. Cooke, 915 F.2d 250, 252 (6th Cir.
  1990) (stating that “cases like this one,” involving a Fourth Amendment unconstitutional seizure claim,
  “are going to turn largely on credibility determinations made by the district judge at the suppression
  hearing.”).
                                                       12



Case 3:19-cr-00073-TAV-HBG Document 40 Filed 04/21/20 Page 12 of 20 PageID #: 413
         Similarly, the magistrate judge did not err as a matter of fact by finding that Trooper

  Connors stopped defendant’s vehicle without probable cause that it was speeding. The

  government failed to show that Trooper Connors had facts within his knowledge at the

  time of the stop that gave him probable cause to believe a traffic offense had occurred.

  Ferguson, 8 F.3d at 391. The objective facts that might support a conclusion the Versa

  was speeding are Trooper Connors’s pace, as reflected in his recorded statement that the

  Versa was going seventy (70) in a sixty-five (65) mph zone, and his assertion that he used

  radar to confirm the Versa was speeding. Cf. Tullock, 578 F. App’x at 513 (noting Trooper

  Stielow could recall “few objective facts to justify the traffic stop,” such as “the speed the

  vehicles were traveling, the amount of distance between them, or for how long a period

  Tullock drove too closely to the car in front of him”). However, the pace does not support

  probable cause because it was incomplete, and Trooper Connors did not record that he used

  radar in his report, his personal notes, or the audio recording. Thus, the existence of

  probable cause hinges on the credibility of Trooper Connors’ testimony that his radar

  confirmed the Versa was traveling seventy (70) mph in a sixty-five (65) mph zone.

         Yet, as discussed above, the objective facts presented at the suppression hearing

  indicate that the Versa was traveling slower than seventy (70) mph, and likely at the speed

  limit, by the time Trooper Connors could have read its speed using radar. And, this

  inconsistency between Trooper Connors’s claim and the other evidence, including the

  contradiction of when he said the tractor trailer pulled away, fatally undermines the

  credibility of Trooper Connors’s assertion that his radar confirmed his estimate of the


                                               13



Case 3:19-cr-00073-TAV-HBG Document 40 Filed 04/21/20 Page 13 of 20 PageID #: 414
  Versa’s pace.6      Thus, finding that Trooper Connors lacked “reasonably trustworthy

  information” supporting knowledge that the Versa was speeding, Wesley, 779 F.3d at 429,

  the Court holds that Trooper Connors could not have had probable cause to stop it.7

         The government does not object to the magistrate judge’s conclusion that Trooper

  Connors also lacked reasonable suspicion to make a stop [Doc. 35 p. 26–27], but for the

  sake of completeness, the Court notes that it agrees the facts known to Trooper Connors at

  the time of the stop did not provide reasonable suspicion to believe the Versa’s occupants

  were engaged in criminal activity. Carter v. Hamaoui, 699 F. App’x 519, 527 (6th Cir.

  2017) (citing United States v. Arvizu, 534 U.S. 266, 273 (2002); United States v. Simpson,




         6
              The government seeks to distinguish the case cited by the magistrate judge in support of its
  conclusion that Trooper Connors’s testimony was not credible, United States v. Ruiz, 832 F. Supp. 2d
  903 (M.D. Tenn. 2011). In that case, the government states, the officer’s testimony “was directly
  contradicted by two defense witnesses, unsupported by another officer who was present at the time,
  had ‘major inconsistencies’ with his near-contemporaneous police report, and was characterized by
  unusual and admitted nervousness by an experienced officer” [Doc. 36 p. 5]. In contrast here, the
  government argues, the officer’s testimony was not inconsistent with the report; the report was merely
  incomplete, and Trooper Connors explained that it was incomplete because the system only allows an
  officer to select one method, and he ordinarily lists “whatever method [he] use[d] first” [Doc. 36 p. 3–
  5]. Although the Court agrees there was more evidence of contradiction and inconsistency in Ruiz, as
  the Court has discussed, it is not true that the magistrate judge’s—or this Court’s—credibility
  determination relies on merely the absence of corroboration for Trooper Connors’s testimony in his
  report; rather, it rests on the inconsistency between his claim and the other evidence. And, as
  defendants argue, Ruiz does not “require direct contradiction before a court can find a witness not
  credible” or “establish some minimum amount of contradiction prior to a court attaining the authority
  to reject part or all of a witness’s testimony” [Doc. 38 p. 8].
           7.
              Cf. United States v. Dillard-Cribbs, No. 6:17-cr-38-7, 2018 WL 916365, at *4 (E.D. Ky.
  Feb. 16, 2018) (finding trooper “failed to provide sufficient objectively verifiable evidence to support
  a finding of independent probable cause to stop [defendant] for speeding,” where trooper testified that
  defendant was speeding and that he “always uses his radar” but did not recall using his radar to
  determine defendant’s speed and there was no evidence of the posted speed limit or defendant’s speed
  or that the trooper had to speed to catch up with defendant).
                                                      14



Case 3:19-cr-00073-TAV-HBG Document 40 Filed 04/21/20 Page 14 of 20 PageID #: 415
  520 F.3d 531, 541 (6th Cir. 2008)) (“The law requires at least reasonable suspicion of

  criminal activity or an ongoing misdemeanor in order to effect a traffic stop.”).8

          B.      Whether Trooper Connors Unreasonably Prolonged the Stop

          Because the Court finds that Trooper Connors lacked either probable cause or

  reasonable suspicion to justify his stop of the Versa, it need not address the government’s

  objections to the magistrate judge’s conclusions that Trooper Connors unreasonably

  prolonged the stop or that Trooper Connors’s questioning of defendants was custodial.

  United States v. Saucedo, 226 F.3d 782, 789 (6th Cir. 2000) (“The two-part Terry

  ‘objective reasonableness’ paradigm inquires ‘whether the officer’s action was justified at

  its inception, and whether it was reasonably related in scope to the circumstances that

  justified the interference in the first place.’” (quoting Terry v. Ohio, 392 U.S. 1, 20 (1968))).

          However, the Court notes that, even if Trooper Connors had had probable cause to

  make the stop, the Court finds that he unreasonably prolonged the stop in violation of the

  Fourth Amendment. The Supreme Court’s opinion in United States v. Rodriguez, 575 U.S.

  348 (2015), provides a bright-line rule that “[a]uthority for the seizure . . . ends when tasks

  tied to the traffic infraction are—or reasonably should have been—completed.” Hernandez

  v. Boles, 949 F.3d 251, 256 (6th Cir. 2020) (“But Rodriguez clarifies that any extension of


          8.
              Prior to the stop, the only information Trooper Connors had regarding the Versa and its
  occupants, other than his suspicion it was speeding, was that the car was driving eastbound on I-40 just
  before 6:00 a.m., it was from Virginia, and it moved to the right after cresting a hill with the result that
  a tractor trailer that had been traveling behind the Versa moved alongside it and blocked it from view
  as the vehicles passed Trooper Connors [Doc. 32 p. 18–19, 75, 77]. Although Trooper Connors
  believed the Versa’s maneuver indicated the Versa was trying to hide from him [Id. at 19], as the
  magistrate judge noted, “Trooper Connors’s belief that the Versa was hiding from him was merely a
  hunch and does not rise to the level of reasonable suspicion” [Doc. 35 p. 27].
                                                      15



Case 3:19-cr-00073-TAV-HBG Document 40 Filed 04/21/20 Page 15 of 20 PageID #: 416
  a traffic stop absent independent reasonable suspicion is improper. This is a bright-line

  rule.” (citing Rodriguez, 575 U.S. at 355–57)). The Court agrees with the magistrate judge

  that defendants’ “continued detention beyond the five or six minutes necessary to conclude

  the traffic stop violated the Fourth Amendment” where Trooper Connors “had all the

  information he needed from the Defendants to conclude the traffic stop within two minutes

  of stopping the Versa” and he did not learn anything from defendant Carney during that

  six-minute period that provided independent reasonable suspicion of criminal activity

  [Doc. 35 p. 30, 32–33]. Specifically, the Court agrees with the magistrate judge’s finding

  that inconsistent travel plans, nervous mannerisms, and certain “micro-expressions” did

  not provide reasonable suspicion [Id. at p. 34–35]. See United States v. Stepp, 680 F.3d

  651, 665 (6th Cir. 2012) (“We have held on numerous occasions . . . that nervousness is

  ‘an unreliable indicator, especially in the context of a traffic stop.’” (quoting United States

  v. Richardson, 385 F.3d 625, 630 (6th Cir. 2004)); see also Richardson, 385 F.3d at 630–

  31 (finding that nervousness, conflicting explanations of travel plans, and movement to

  driver’s seat did not support reasonable suspicion).

         The government’s objections are unavailing because they fail to address the

  magistrate judge’s determination that the stop should have concluded no later than six (6)

  minutes into the stop and that Trooper Connors did not learn anything within these six (6)

  minutes that supported reasonable suspicion. The government contends that “[w]ithin

  seventeen minutes . . . Trooper Connors amassed numerous indicators, developing

  reasonable suspicion of possible criminal activity” and that “[b]ased on the totality of the


                                                16



Case 3:19-cr-00073-TAV-HBG Document 40 Filed 04/21/20 Page 16 of 20 PageID #: 417
  circumstances of this traffic stop, the duration of time between the stop, the questioning of

  the defendants regarding their travel plans, and the alert by Laky on the vehicle were well

  within the range of reasonableness” [Doc. 36 p. 7]. Defendants argue in response [Doc. 38

  p. 11] that a seventeen-minute interrogation is not a “diligent and efficient pursuit of a

  records check for a speeding warning” and that the stop concluded pursuant to Rodriguez

  the moment Trooper Connors told Mr. Carney he was going to issue a warning citation but

  not a ticket [Doc. 38 p. 10–11].

         As the magistrate judge found, Trooper Connors had all the information necessary

  to complete the warning citation and the records check at about two (2) minutes into the

  stop, and it took the dispatcher about four (4) minutes to respond with the records

  information [Doc. 35 p. 33 p. 5]. Additionally, as defendants note [Doc. 38 p. 10], although

  Trooper Connors did not call in the records check until about thirteen (13) minutes into the

  stop, he testified that he could have done so immediately upon making the stop but that he

  is not trained to so by the interdiction team [Tr. p. 79–80]. Applying Rodriguez’s bright-

  line rule, Trooper Connors lacked authority to prolong the traffic stop beyond the time

  when tasks tied to the alleged traffic infraction, speeding, were or should have been

  concluded, 575 U.S. at 354, which was six (6) minutes into the stop at the latest.

  Accordingly, the Court finds that Trooper Connors’s prolongation of the stop beyond the

  six-minute mark violated the Fourth Amendment. Hernandez, 949 F.3d at 256.




                                               17



Case 3:19-cr-00073-TAV-HBG Document 40 Filed 04/21/20 Page 17 of 20 PageID #: 418
         C.     Whether the Exclusionary Rule Should Apply

         Evidence obtained in violation of the Constitution is generally subject to “an

  exclusionary rule that, when applicable, forbids the use of improperly obtained evidence at

  trial.” Herring v. United States, 555 U.S. 135, 139 (2009). However, exclusion is not “a

  necessary consequence of a Fourth Amendment violation.” Id. (internal citations omitted).

  The Sixth Circuit has interpreted the Supreme Court as “effectively creat[ing] a balancing

  test by requiring that in order for a court to suppress evidence following the finding of a

  Fourth Amendment violation, ‘the benefits of deterrence must outweigh the costs.’”

  United States v. Master, 614 F.3d 236, 243 (6th Cir. 2010) (citing Herring, 55 U.S. at 141).

         The government raises the argument for the first time in its objection to the R&R

  that, even if the Court finds that Trooper Connors violated the Fourth Amendment in this

  case, suppression is not appropriate because suppression is only proper where “police

  conduct [is] sufficiently deliberate that exclusion can meaningfully deter it, and sufficiently

  culpable that such deterrence is worth the price paid by the justice system” [Doc. 36 p. 9

  (citing Herring, 555 U.S. at 144)]. Trooper Collins’s conduct does not meet this standard,

  the government contends, because he did not “exhibit deliberate, reckless, or grossly

  negligent disregard for Fourth Amendment rights,” and because the exclusionary rule is

  not intended to punish and deter “legitimate law enforcement investigations of the type

  conducted in this case” [Id. at 10]. Defendants respond that the good faith exception does

  not apply in this case because Trooper Connors acted deliberately, as a result of his training

  [Doc. 38 p. 13], and they argue this case will have an important deterrent effect in “tell[ing]


                                                18



Case 3:19-cr-00073-TAV-HBG Document 40 Filed 04/21/20 Page 18 of 20 PageID #: 419
  the government that it must stop training officers to impermissibly extend traffic stops to

  fish” [Id. at 13–14].

         When an argument is not presented to a magistrate judge, the district court may

  exercise its discretion to hold that the argument is forfeited. AES-Apex Employer Servs.,

  Inc. v. Rotondo, 924 F.3d 857, 867–68 (6th Cir. 2019) (citing United States v. Waters, 158

  F.3d 933, 936 (6th Cir. 1998)); see also Murr v. United States, 200 F.3d 895, 902 (6th Cir.

  2000) (“Courts have held that while the Magistrate Judge Act, 28 U.S.C. § 631 et seq.,

  permits de novo review by the district court if timely objections are filed, absent compelling

  reasons, it does not allow parties to raise at the district court stage new arguments or issues

  that were not presented to the magistrate” (citations omitted)).

         Here, the government should have anticipated that the magistrate judge could

  recommend suppression and should have argued from the beginning that the evidence

  should not be suppressed regardless of the stop’s constitutionality. The government has

  not explained why it did not raise this argument before the magistrate judge, and the Court

  agrees with the reasoning of other courts that allowing a party to raise an argument for the

  first time in an objection to an R&R “defeats the purpose of the R&R process and frustrates

  judicial efficiency.” United States v. Evans, No. CR 13-22-DLB-1, 2019 WL 1077371, at

  *4–5 (E.D. Ky. Mar. 7, 2019); see also Greenhow v. Secretary of Health & Human Servs.,

  863 F.2d 633, 638–39 (9th Cir. 1988), overruled on other grounds by United States v.

  Hardesty, 977 F.2d 1347 (9th Cir. 1992) (“[A]llowing parties to litigate fully their case

  before the magistrate and, if unsuccessful, to change their strategy and present a different


                                                19



Case 3:19-cr-00073-TAV-HBG Document 40 Filed 04/21/20 Page 19 of 20 PageID #: 420
  theory to the district court would frustrate the purpose of the Magistrates Act.”).

  Consequently, the Court will treat the government’s good faith argument as forfeited and

  accept the magistrate judge’s recommendation of suppression.

  IV.   Conclusion

        For the reasons discussed herein, and upon careful and de novo review of the record

  and the law, the Court hereby OVERRULES the government’s objections to the R&R

  [Doc. 36]. The Court ACCEPTS the R&R in all respects, including the magistrate judge’s

  recommendation that the evidence seized from the Versa and defendants’ statements during

  the stop be suppressed [Doc. 35 p. 28].      Accordingly, the Court hereby GRANTS

  defendants’ motion to suppress [Doc. 27].

        IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                              20



Case 3:19-cr-00073-TAV-HBG Document 40 Filed 04/21/20 Page 20 of 20 PageID #: 421
